                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

DAWN W.,                                                   )
                                                           )
               Plaintiff,                                  )   No. 17 cv 8998
                                                           )
                               v.                          )   Magistrate Judge Susan E. Cox
                                                           )
NANCY A. BERRYHILL, Acting                                 )
Commissioner of Social Security                            )
                                                           )
               Defendant.                                  )

                                MEMORANDUM OPINION AND ORDER

        Plaintiff Dawn W.1 appeals the final decision of the Commissioner of Social Security

(“Commissioner”) denying her applications for disability benefits under Titles II and XVI of the

Social Security Act. Plaintiff filed a Brief in Support of Reversing the Decision of the Commissioner,

which the Court construes as a motion for summary judgment, and the Commissioner filed a cross-

motion for summary judgment. For the following reasons, Plaintiff’s motion [dkt. 16] is granted, and

the Commissioner’s cross-motion [dkt. 28] is denied. The matter is remanded for further proceedings

consistent with this Memorandum Opinion and Order.

I.      Background

        Plaintiff was born in 1966. [Administrative Record (“R.”) 134.] She is five feet, six inches

tall, and as of May 2017 (when the most recent administrative hearing was held), she weighed 280

pounds. [R. 1834, 1850.] She suffers from numerous severe impairments: obesity; lumbar

degenerative     disc       disease;   a   history   of   hyperthyroidism/thyroid   nodules,    status-post

surgery/hypokalemia; hypertension; depression; and anxiety. [R. 1796.] Plaintiff also alleges that she

suffers from fibromyalgia and bipolar disorder. [R. 566, 1796, 1845.] Plaintiff contends she became


1
    In accordance with Internal Operating Procedure 22, the Court refers to Plaintiff only by her first name
and the first initial of her last name.
unable to work due to disability on November 26, 2008. [R. 134, 141, 1840.]

       Plaintiff completed one year of college and has worked in various semi-skilled and skilled

jobs in an office environment, although she left several of these jobs after working for only short

periods of time. [R. 47, 192, 209, 602-04, 877, 886-93, 1857.] For example, in 2010, Plaintiff was

terminated after working for about four or five months as a medical office receptionist because she

had been absent 12 days in a 90-day period. [R. 282, 603, 934.] In April 2011, Plaintiff began working

as an office manager at a physical therapy clinic, Maximum Rehabilitation Services. [R. 567, 604,

934.] This started out as a full-time position, but Plaintiff found it too stressful to work full time, and

she eventually was scheduled to work only 24-32 hours per week. [R. 567-68.] Even then, Plaintiff’s

attendance “was very limited” and she “missed half of [her] scheduled time.” [R. 568-69.] In April or

May 2013, Plaintiff left this job after having seizures and becoming unable “to commute and

effectively do [her] job.” [R. 567-68.] Plaintiff did not work again until February 2016, when she

returned to Maximum Rehabilitation Services as a part-time receptionist/insurance clerk because she

“needed to have an income.” [R. 1838, 1858-59, 1869, 2134.] Plaintiff was originally expected to

work 24 hours per week, but she met this threshold only five or six times, and in December 2016, she

began working only 10-15 hours per week because of her health issues. [R. 1845-46, 1859, 2133.]

II.    Procedural History

       In April 2009, Plaintiff filed applications for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”), alleging a disability onset date of November 26, 2008.

[R. 55-56, 134-35, 141-43.] After her applications were denied initially and on reconsideration,

Plaintiff requested an administrative hearing. [R. 55-58, 63-70, 83-88, 93.]

       a.      The First Administrative Hearing, ALJ Decision, and Remand

       In October 2010, Administrative Law Judge (“ALJ”) Kathleen Mucerino held a hearing where

Plaintiff, represented by counsel, and vocational expert (“VE”) Matthew Lampley testified. [R. 23-


                                                    2
54.] On December 16, 2010, ALJ Mucerino issued a written decision denying Plaintiff’s claims for

disability benefits. [R. 7-22.] She found that Plaintiff had the residual functional capacity (“RFC”)2

to perform sedentary work—lifting and carrying a maximum of ten pounds, standing and walking

two hours, and sitting six hours in an eight-hour workday—except that Plaintiff was further limited

to work involving only occasional fine and gross manipulation. [R. 14.] Based on this RFC and the

VE’s testimony, ALJ Mucerino concluded that Plaintiff was not disabled, as she could perform jobs

that exist in significant numbers in the national economy, such as call operator and surveillance

systems monitor. [R. 17-18.] Because the Appeals Council denied Plaintiff’s request for review, ALJ

Mucerino’s decision became the final decision of the Commissioner. [R. 1-4]; see Haynes v.

Barnhart, 416 F.3d 621, 626 (7th Cir. 2005).

        Plaintiff sought judicial review in this District. [R. 718-21.] On January 3, 2014, Magistrate

Judge Keys granted Plaintiff’s motion for summary judgment and remanded the case. [R. 651-89.]

The Appeals Council, in turn, vacated ALJ Mucerino’s decision and remanded the case for further

proceedings. [R. 713-14.]

        b.      The Second Administrative Hearing, ALJ Decision, and Remand

        In September 2014, a different ALJ, Edward Studzinski,3 held an administrative hearing.

[R. 562-616.] Plaintiff, again represented by counsel, appeared and testified, as did VE Turkessa

Jackson. [R. 562-64, 567-76, 579-614.] On March 6, 2015, the ALJ issued a written decision denying

Plaintiff’s claims for disability benefits. [R. 496-527.] In doing so, the ALJ found that Plaintiff had

the RFC to perform sedentary work as defined by 20 C.F.R. §§ 404.1567(a) and 416.967(a) (including

the ability to lift and/or carry up to 10 pounds occasionally and lighter weights frequently) with



2
    “The RFC is the maximum that a claimant can still do despite [her] mental and physical limitations.” Craft
v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008).
3
    Because two ALJs have rendered decisions regarding Plaintiff’s eligibility for disability benefits, the Court
clarifies that its further use of the term “ALJ” refers to ALJ Studzinski unless otherwise specified.
                                                       3
numerous additional limitations and exceptions. [R. 505.] Based on this RFC and the VE’s testimony,

the ALJ found that Plaintiff could perform jobs that exist in significant numbers in the national

economy, such as addresser, hand bander, and final assembler. [R. 518-19.] Thus, Plaintiff again was

found not disabled. [R. 519.]

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff again sought judicial

review in this District. [R. 491-94, 1928-29.] On October 18, 2016, District Judge Der-Yeghiayan

granted Plaintiff’s summary judgment motion in part and remanded the case for further proceedings.

[R. 1918-27.] The Appeals Council subsequently vacated the ALJ’s March 2015 decision and

remanded the case so that the ALJ could hold another hearing, take any further action needed to

complete the administrate record, and issue a new decision. [R. 1934.]

       c.      The Third Administrative Hearing and ALJ Decision

       On remand, an administrative hearing was scheduled for May 5, 2017. [R. 2087.] Shortly

before the hearing, the ALJ reached out (through his assistant) to Plaintiff, offering to issue a fully

favorable decision of disability if Plaintiff amended her alleged disability onset date to the day before

her 50th birthday, August 23, 2016. [R. 2142.] The ALJ’s proposed finding of disability presumably

would be based on a determination that Plaintiff was limited to sedentary work as of her 50th birthday.

[See R. 1865 (indication from the ALJ that he could find Plaintiff “disabled as of age 50 because of

sedentary work”).] Such a determination, accompanied by other factors that are not in dispute, would

direct a finding of disability under Medical-Vocational Guideline 201.14. See Thomas v. Colvin, 534

F. App’x 546, 549 (7th Cir. 2013); Marx v. Berryhill, 2018 WL 1470174, at *4 (E.D. Wis. Mar. 26,

2018); 20 C.F.R. Pt. 404, Subpt. P, App’x 2, § 201.14. Plaintiff declined the ALJ’s proposal.

[R. 2142.]

       At the subsequent May 5, 2017 hearing, Plaintiff, represented by counsel, and VE Thomas

Gusloff testified. [R. 1834-37, 1839-41, 1843-47, 1849-52, 1857-64, 1866-76.] During the hearing,


                                                   4
the ALJ brought up his offer to issue a fully favorable disability decision if Plaintiff changed her

disability onset date to her 50th birthday. [R. 1843, 1855, 1865.] In doing so, the ALJ explained that

he was unsure why he had previously assigned Plaintiff an RFC that included a sedentary restriction

and that the more he looked at the record, the less he saw “that would suggest that [Plaintiff was]

limited to sedentary work.” [R. 1843, 1852, 1854-55, 1864-65.] The ALJ even questioned aloud

whether he should “make findings that I don’t think are really well supported and find disabled as of

age 50 because of sedentary work[.]” [R. 1865.] In the end, it appears the ALJ’s proposal was driven

not by a belief that Plaintiff was limited to sedentary work, but by a desire to end the case:

        [I]f we were able to reach some finality, that was one reason that I thought that the
        idea of amending to the 50th birthday would be one way to reach some finality, but if
        your client does not amend, we don’t have that finality and it’s just more time, more
        resources of the government, more fees to you and your firm and more delay for your
        client.

Id. Plaintiff, however, again declined to amend her disability onset date. [R. 1801, 1865.]

        On August 31, 2017, the ALJ issued a written decision again denying Plaintiff’s disability

claims. [R. 1790-1833.] At Step One, despite noting that it appeared that Plaintiff had performed

substantial gainful activity for at least some periods of time, the ALJ gave her “the benefit of [the]

doubt” and determined that she had not engaged in substantial gainful activity since October 20,

2007.4 [R. 1795-96.] At Step Two, the ALJ found that Plaintiff had the following severe impairments:

obesity; lumbar degenerative disc disease; a history of hyperthyroidism/thyroid nodules, status-post

surgery/hypokalemia; hypertension; depression; and anxiety. [R. 1796.] The ALJ also considered

fibromyalgia to give Plaintiff “the benefit of the doubt” even though he concluded that it was not a

medically determinable impairment. [R. 1796-97.] At Step Three, the ALJ determined that Plaintiff




4
     The correct alleged disability onset date for the applications at issue is November 26, 2008; October 20,
2007 was the onset date Plaintiff alleged in a previously-filed disability application that was denied because
she failed to meet with a consultative examiner. [R. 32-33, 134, 141, 1840.] On remand, the ALJ should ensure
that Plaintiff’s disability claims are evaluated using the correct alleged onset date.
                                                      5
did not have an impairment or combination of impairments that met or medically equaled the severity

of one of the impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. [R. 1797-99.]

        Before Step Four, the ALJ found that Plaintiff had the RFC to perform work with the following

restrictions:

    •   she can lift and/or carry up to 20 pounds occasionally and 10 pounds frequently;

    •   she must be allowed to alter her position between standing and walking and sitting for up to
        five minutes out of every 60 minutes and, while doing so, she need not abandon her work
        station or be off task;

    •   she can occasionally stoop, kneel, balance, crouch, crawl, and climb ramps and stairs;

    •   she can never climb ladders, ropes, or scaffolds;

    •   she is limited to working in non-hazardous environments, i.e., no driving at work, operating
        moving machinery, working at unprotected heights or around exposed flames and unguarded
        large bodies of water, and she should avoid concentrated exposure to unguarded hazardous
        machinery such as a press punch and large robotic machinery;

    •   she is limited to simple, routine tasks, work involving no more than simple decision-making,
        no more than occasional and minor changes in the work setting, and work requiring the
        exercise of only simple judgment;

    •   she can work at an average production rate, but not at an above average, or variable pace;

    •   she should not be required to multitask and is incapable of work requiring considerable self-
        direction;

    •   she is precluded from work involving direct public service, in person or over the phone,
        although she can tolerate brief and superficial interaction with the public that is incidental to
        her primary job duties;

    •   she should not work in crowded, hectic environments; and

    •   she can tolerate brief and superficial interaction with co-workers and supervisors as is
        common in unskilled work, but she cannot perform teamwork or tandem tasks.

[R. 1799.] The ALJ acknowledged the RFC he had crafted in his previous decision, which included

a sedentary work restriction, but he determined that the previous RFC was “overly generous” and that

a “light residual functional capacity [was] more appropriate in light of no doctor’s opinion of physical


                                                   6
limitations.” [R. 1817-18.]

       At Step Four, the ALJ found that Plaintiff could not perform any of her past relevant work.

[R. 1820.] At Step Five, though, the ALJ found that Plaintiff could perform other jobs that exist in

significant numbers in the national economy, such as marker, routing clerk, linen grader, and insert

machine operator. [R. 1821.] Because of his Step Five determination, the ALJ found Plaintiff not

disabled. [R. 1821-22.]

       Plaintiff did not file exceptions to the ALJ’s decision with the Appeals Council, making the

ALJ’s August 2017 decision the final decision of the Commissioner. See 20 C.F.R. §§ 404.984(d),

416.1484(d). This action followed.

III.   Social Security Regulations and Standard of Review

       To be eligible for DIB or SSI, an applicant must be disabled under the Social Security Act.

Myers v. Berryhill, 2018 WL 6696627, at *3 (N.D. Ill. Dec. 20, 2018). ALJs conduct a sequential

five-step inquiry to determine whether a claimant is legally disabled, asking (1) Is the claimant

unemployed? (2) Does the claimant have a severe impairment? (3) Does the claimant’s impairment

meet or equal an impairment specifically listed in the regulations? (4) Is the claimant unable to

perform a former occupation? and (5) Is the claimant unable to perform any other work in the national

economy? See Young v. Sec’y of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992); 20

C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). “An affirmative answer leads either to the next step, or, on

Steps 3 and 5, to a finding that the claimant is disabled. A negative answer at any point, other than

Step 3, ends the inquiry and leads to a determination that a claimant is not disabled.” Clifford v. Apfel,

227 F.3d 863, 868 (7th Cir. 2000) (internal quotations omitted); Young, 957 F.2d at 389. The claimant

bears the burden of proof at steps one through four. Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

Cir. 2011). At the final step, the burden shifts to the Commissioner; if she shows that the claimant

can “perform work that exists in a significant quantity in the national economy,” the claimant is not


                                                    7
disabled. Id.; 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

       In disability benefits cases, the scope of a court’s review is limited to determining whether the

Commissioner’s final decision adequately discusses the issues and is based upon substantial evidence

and the proper legal criteria. Scheck v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004); Lopez ex rel.

Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). “Substantial evidence means ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Zurawski v. Halter,

245 F.3d 881, 887 (7th Cir. 2001) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)). In

reviewing an ALJ’s decision, the Court may not “reweigh the evidence, resolve conflicts, decide

questions of credibility, or substitute [its] own judgment for that of the” ALJ. Clifford, 227 F.3d at

869. Although the Court’s review is deferential, Steele v. Barnhart, 290 F.3d 936, 938 (7th Cir. 2002),

the ALJ must nevertheless “build an accurate and logical bridge” between the evidence and his

conclusions. Id. at 941 (internal citation and quotations omitted).

IV.    Discussion

       Among other things, Plaintiff asserts that the ALJ: (1) did not support his RFC finding that

Plaintiff could stand, walk, or sit for up to an hour so long as she could change positions for five

minutes every hour; and (2) did not properly accommodate Plaintiff’s moderate limitations in

concentration, persistence, or pace. The Court agrees on both points and finds that remand is

necessary.

       a.      The ALJ Did Not Build an Accurate and Logical
               Bridge From the Evidence to His RFC Assessment

       An ALJ’s RFC assessment must be “based upon the medical evidence in the record and other

evidence, such as testimony by the claimant or [her] friends and family.” Craft v. Astrue, 539 F.3d

668, 675-76 (7th Cir. 2008). In the written decision, the ALJ must explain “how the evidence, both

objective and subjective, supports each conclusion” contained in the RFC assessment. Zblewski v.

Astrue, 302 F. App’x 488, 492 (7th Cir. 2008). In other words, the ALJ must build an “accurate and

                                                   8
logical bridge from the evidence” to the RFC conclusions. See Scott v. Astrue, 647 F.3d 734, 740 (7th

Cir. 2011); Young v. Barnhart, 362 F.3d 995, 1002 (7th Cir. 2004). An ALJ’s failure to explain how

he arrived at these conclusions “is sufficient to warrant reversal.” Briscoe ex rel. Taylor v. Barnhart,

425 F.3d 345, 352 (7th Cir. 2005).

       Here, the ALJ did not build an accurate and logical bridge between the evidence in the record

and his conclusion that Plaintiff “must be allowed to alter her position between standing and walking

and sitting for up to five minutes out of every 60 minutes” and that, “while doing so, she need not

abandon her work station or be off task.” [R. 1799.] The ALJ made no attempt to explain what

evidence led him to conclude either that Plaintiff could sit, stand, or walk for 60 minutes at one time

(as opposed to a longer or a shorter duration) or that assuming a different position for five minutes

(rather than a longer or shorter period of time) would then allow Plaintiff to resume her initial position.

Nor does the Commissioner point to any portion of the ALJ’s decision or the evidentiary record as

providing the requisite support or explanation.

       Indeed, the only time the ALJ mentioned these restrictions (other than in his RFC assessment)

was in explaining that he intended for them to account for Plaintiff’s “testimony regarding her need

to shift positions.” [R. 1799, 1815.] But the Court cannot understand why the ALJ believed these

restrictions accomplished this goal. Plaintiff testified at both the September 2014 and May 2017

administrative hearings that she could stay in any one position (sitting, standing, or walking) for only

10-15 minutes. [R. 597, 1851.] At the latter hearing, Plaintiff even stood up from her seated position

four or five times in less than an hour. [R. 1836, 1858, 1876.] Moreover, the Court has not seen any

testimony regarding the amount of time Plaintiff needs to be in the shifted-to position before she can

return to her initial position. In short, Plaintiff’s testimony does not provide a basis for the ALJ’s

60-minute and 5-minute restrictions.

       The ALJ did not explain how the medical or testimonial evidence shows that Plaintiff can sit,


                                                    9
stand, or walk for 60 minutes at one time or that she can resume such a position for another 60 minutes

after changing positions for five minutes. Without this explanation, the Court is “unable to ‘trace the

path of [the ALJ’s] reasoning.’” Hickey v. Berryhill, 2017 WL 5001417, at *4 (N.D. Ill. Nov. 2, 2017)

(quoting Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002)). As such, the ALJ’s RFC finding is

flawed and requires remand. See id. at *3-4 (remanding where ALJ failed to explain how evidence

supported an RFC that, as here, allowed the claimant to sit, stand, or walk for 60 minutes

continuously, after which \ claimant would need to assume a different position for five minutes before

resuming initial position); Brenda S. v. Berryhill, 2019 WL 1747360, at *2-3 (N.D. Ill. Apr. 18, 2019)

(remanding where ALJ did not explain how evidence supported RFC allowing claimant to take a five-

minute break after standing or walking for 45 minutes or more).

       b.      The ALJ Did Not Properly Accommodate Plaintiff’s Moderate
               Difficulties in Maintaining Concentration, Persistence, or Pace

       Plaintiff also contends the ALJ did not properly accommodate her moderate limitations in

maintaining concentration, persistence, or pace. In both assessing a claimant’s RFC and posing a

hypothetical question to a VE, an ALJ must account for all a claimant’s limitations, including any

limitations in concentration, persistence, or pace. Yurt v. Colvin, 758 F.3d 850, 857 (7th Cir. 2014);

Mischler v. Berryhill, 2019 WL 1299948, at *5 (7th Cir. Mar. 20, 2019).

       Here, the ALJ evaluated the severity of Plaintiff’s mental impairments (anxiety and

depression) and determined she experienced moderate limitations in concentrating, persisting, or

maintaining pace. [R. 1796, 1798.] The ALJ then explained that he accounted for these limitations by

restricting Plaintiff to “simple work with average but not variable production rate.” [R. 1798.] The

ALJ’s “simple” work RFC restrictions limited Plaintiff to “simple, routine tasks, work involving no

more than simple decision-making…[and] work requiring the exercise of only simple judgment” and




                                                  10
precluded any conditions requiring Plaintiff to multitask or work with considerable self-direction.5

[R. 1799.] The ALJ’s “production rate” RFC restriction limited Plaintiff to working “at an average

production rate, but not at an above average or variable pace.” Id. The ALJ included these (or similar)

restrictions in a hypothetical question to the VE, Mr. Gusloff. [R. 1872.]

        These restrictions, however, do not adequately capture Plaintiff’s moderate limitations in

concentration, persistence, or maintaining pace. See Lear v. Berryhill, 2018 WL 1225046, at *7 (N.D.

Ind. Mar. 9, 2018) (finding that limiting a claimant to “simple, routine work and to no more than

average production requirements” does not “adequately capture moderate limitations in

concentration, persistence, and pace” under Seventh Circuit precedent); Ingle v. Colvin, 2016 WL

270006, at *8-9 (S.D. Ill. Jan. 22, 2016) (same). The Seventh Circuit has repeatedly found that

requiring a claimant to perform only “simple” work—whether in the form of tasks performed,

judgments and decisions made, or instructions followed—does not account for moderate limitations

in concentration, persistence, or pace. Winstead v. Berryhill, --- F.3d ----, 2019 WL 1941179, at *4

(7th Cir. Apr. 3, 2019) (“simple, routine, repetitive tasks” limitation); Moreno v. Berryhill, 882 F.3d

722, 730 (7th Cir. 2018) (“simple work instructions, “simple work place judgments” and “routine

work” limitations); Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015) (“simple, routine, and

repetitive tasks” limitation); O’Connor-Spinner v. Astrue, 627 F.3d 614, 618, 620-21 (7th Cir. 2010)

(“routine, repetitive tasks with simple instructions” limitation); Mischler, 2019 WL 1299948, at *5

(simple, routine, and repetitive task limitation); Paul v. Berryhill, 760 F. App’x 460, 463, 465 (7th

Cir. 2019) (same); Radosevich v. Berryhill, 759 F. App’x 492, 494-95 (7th Cir. 2019) (“simple, work-

related decisions” limitation). This is because an individual’s ability to perform simple work is distinct



5
    The ALJ also restricted Plaintiff to “no more than occasional and minor changes in the work setting.”
[R. 1799.] It is unclear whether the ALJ considered this restriction part of his “simple work” limitation. In any
event, limiting Plaintiff to occasional and minor workplace changes addresses her ability to adapt in the
workplace, not her difficulties with maintaining concentration, persistence, or pace. See Varga v. Colvin, 794
F.3d 809, 815 (7th Cir. 2015); Mischler, 2019 WL 1299948, at *5.
                                                       11
from her ability to “maintain the concentration and focus needed to sustain her performance of” tasks

for an extended period of time. See Paul, 760 F. App’x at 465; O’Connor-Spinner, 627 F.3d at 620

(“The ability to stick with a given task over a sustained period is not the same as the ability to learn

how to do tasks of a given complexity.”); Mischler, 2019 WL 1299948, at *5 (“A task can be simple,

but a person with a poor attention span may still become distracted and stop working.”).

       Nor does the ALJ’s “average production rate” restriction adequately address Plaintiff’s

moderate difficulties in concentration, persistence, or pace. The Seventh Circuit has explained that

“there is no basis to suggest that eliminating jobs with…a fast pace may serve as a proxy for including

a moderate limitation on concentration, persistence, and pace.” DeCamp v. Berryhill, 916 F.3d 671,

676 (7th Cir. 2019). The Court similarly does not see how limiting Plaintiff to jobs where she must

perform at an average pace serves as an adequate substitute for these difficulties. See Ingle, 2016 WL

270006, at *8-9 (finding that a limitation requiring “no more than average production requirements”

did not “adequately capture moderate limitations in concentration, persistence and pace”).

       Moreover, the ALJ did not sufficiently explain what he meant by an “average production rate.”

See Varga, 794 F.3d at 815 (finding it “problematic that the ALJ failed to define ‘fast paced

production’”); Lear, 2018 WL 1225046, at *7 (faulting the ALJ for not defining “average production

pace”). Although the ALJ noted that Plaintiff’s pace was not “above average or variable” [R. 1799],

the first definition merely states the obvious—an average pace, by definition, is not above average—

and the second definition does not shed any light on the actual speed of the non-variable pace required

of Plaintiff. Indeed, even though the average production rate for a job presumably depends on the

particular job at issue, there is no indication the VE assessed or considered any potential differences

in the production rates for the various jobs he identified. [See R. 1869-76.] Without a definition for

“average” production rate, it was “impossible for the VE to assess whether a person with [that

limitation] could maintain the pace proposed.” Varga, 794 F.3d at 815; see Mischler, 2019 WL


                                                  12
1299948, at *5 (finding that a “no piecework or fast moving assembly line type work” limitation,

without more, made it impossible for a VE to assess whether a claimant with that limitation could

maintain the proposed pace); Paul, 760 F. App’x at 465 (finding that a reference to “flexible pace”

without a definition was insufficient to allow VE to determine “whether someone with [the

claimant’s] limitations could maintain the proposed pace or what the proposed pace even is”); Lear,

2018 WL 1225046, at *7 (finding that the ALJ erred by failing to define “average production pace”).

       In addition to defending the just-discussed RFC restrictions, the Commissioner contends that

the VE at the May 2017 hearing, Mr. Gusloff, was fully aware of Plaintiff’s limitations in maintaining

concentration, persistence, or pace because he heard Plaintiff testify that at her current part-time job,

“[i]t’s a concentration issue for me. I very easily get distracted by the other employees’

conversation[s] and there’s really a[,] I guess you would say[,] low production at that time.” [R. 1861;

Dkt. 29 at 19.] But these few lines of testimony did not inform the VE about the totality of Plaintiff’s

limitations in concentration, persistence, or pace. For one thing, Plaintiff’s “concentration issue” does

not necessarily implicate any of her issues with persistence or pace. Cf. Perez v. Berryhill, 2019 WL

1293609, at *4 (E.D. Wis. Mar. 21, 2019) (citing Varga, 794 F.3d at 815-16) (explaining that the

Seventh Circuit “has construed the phrase ‘concentration, persistence or pace’ in an ‘inclusive,’ as

opposed to ‘exclusive’ sense, meaning that the word ‘or’ in this context means ‘and’”). Furthermore,

nothing in the record suggests Plaintiff’s difficulties with concentration derive solely from

overhearing coworkers’ conversations. Independent of her testimony about her most recent job,

Plaintiff reported she could not concentrate for more than 30 minutes, she loses concentration when

she is being given spoken instructions, and that she cannot finish what she starts. [R. 221, 248, 901.]

At the October 2010 hearing, which Mr. Gusloff did not attend, Plaintiff testified that “running around

the office” caused her to lose concentration and focus. [R. 43-45.] At the September 2014 hearing

(which Mr. Gusloff also did not attend), Plaintiff testified she could not stay on task for more than 10


                                                   13
to 15 minutes at a time and that she tended to start things without finishing them without any mention

of the workplace or being distracted by others’ conversations. [R. 591-92.] Plaintiff also testified she

cannot follow along with a half-hour news program and she did not have the attention span to read a

complete newspaper article. [R. 593.] Medical records also reflect that Plaintiff exhibited impaired

attention and concentration at visits to her psychiatrist Dr. Gartel, where she presumably would not

be distracted by coworkers’ conversations. [R. 1288, 1384, 1386, 1809, 2377-78, 2382-83, 2387-88.]

All this evidence suggests Plaintiff experienced difficulties with concentration even when she was

not in the workplace and overhearing coworkers’ conversations. Thus, the Court cannot assume that

the VE was familiar with the entirety of Plaintiff’s moderate limitations in concentration, persistence,

or pace based on the snippet of testimony identified by the Commissioner. See O’Connor-Spinner,

627 F.3d at 619 (“We sometimes have assumed a VE’s familiarity with a claimant’s limitations,

despite any gaps in the hypothetical, when the record shows that the VE…heard testimony directly

addressing those limitations.”).

       Although an RFC or a hypothetical question need not expressly refer to a claimant’s

limitations in concentration, persistence, or pace, it “must clearly exclude those tasks” a claimant

cannot perform because of those limitations. Paul, 760 F. App’x at 465. The Court cannot say the

ALJ’s “simple work with average but not variable production rate” restrictions did so here.

Accordingly, remand is required on this ground as well so the ALJ can craft an RFC and hypothetical

questions that adequately accommodate Plaintiff’s moderate limitations in concentration, persistence,

or pace. See, e.g., DeCamp, 916 F.3d at 675-76 (remanding where the only error discussed was the

ALJ’s failure to adequately address the claimant’s moderate limitations in concentration, persistence,

and pace); Radosevich, 759 F. App’x at 494-95 (same).

       c.      A Remand Directing an Award of Benefits is Not Appropriate

       The Court last addresses Plaintiff’s request for a remand directing an award of benefits as of


                                                  14
August 23, 2016, the day before Plaintiff’s 50th birthday. Plaintiff contends that such an award is in

line with the Medical-Vocational Guidelines and the two prior ALJ decisions, which confirm her

limitation to sedentary work. [Dkt. 16 at 10.]

       The Court disagrees. Both previous decisions were vacated and remanded by the Appeals

Council. [R. 713-14, 1934.] Thus, the ALJs’ previous findings, including their RFC assessments, are

of no further import to the case, and they do not “confirm” any particular work restriction. See Roberts

v. Berryhill, 721 F. App’x 507, 511 (7th Cir. 2018) (explaining that agency decisions that “were

properly vacated and remanded by the Appeals Council…could not be binding at a later point in the

case”); Anthony L. v. Berryhill, 2019 WL 1354419, at *7 (N.D. Ill. Mar. 26, 2019) (finding the

Appeals Council’s express vacatur of an ALJ’s decision “nullified her findings, including the RFC

assessment”). Even without an express vacatur, an ALJ is generally “free to reevaluate the facts” on

remand. Houston v. Sullivan, 895 F.2d 1012, 1015 (5th Cir. 1989); see also Penrod ex rel. Penrod v.

Berryhill, 900 F.3d 474, 477 (7th Cir. 2018) (noting that the court had found no authority requiring

“an ALJ to use the same RFC that a different ALJ used in denying benefits for a prior period”).

Otherwise, ALJs would be discouraged “from reviewing the record on remand, checking initial

findings of fact, and making corrections, if appropriate.” Campbell v. Brown, 822 F.2d 1518, 1522

(10th Cir. 1987).

       Plaintiff also suggests that the ALJ’s offer to issue a fully favorable ruling if she amended her

alleged disability onset date to just before her 50th birthday shows that the evidence supports a

sedentary finding. The Court again disagrees. The ALJ’s offer was not based on his belief the

evidentiary record supported a sedentary finding, but on his desire to end the case. [R. 1865.] In fact,

the ALJ made several statements during the May 2017 hearing indicating his belief that the evidence

did not support a sedentary restriction. [R. 1843, 1852, 1854-55, 1864-65; see also Dkt. 16 at 9

(assertion by Plaintiff that “ALJ Studzinski did not see the basis for a sedentary RFC.”).] To be sure,


                                                  15
the Court questions the propriety of the ALJ’s proposal, as an award of benefits must be based on a

claimant’s actual disability, not on a desire to get rid of a case. See Briscoe, 425 F.3d at 357. By the

same token, though, the ALJ’s proposal in these circumstances, even if arguably improper, does not

constitute evidence demonstrating disability.

       Ultimately, an instruction to award benefits is only appropriate if “all factual issues have been

resolved and the record can yield but one supportable conclusion,” a finding of disability Id. at 355,

357 (internal signals omitted). On remand, the ALJ must craft an RFC, supported by substantial

evidence, that complies with this Memorandum Opinion and Order. But at this point, the Court cannot

say that such an RFC would inevitably lead to a finding of disability. Thus, Plaintiff’s motion is only

granted insofar as it requests remand for further proceedings.

V.     Conclusion

       For the foregoing reasons, the Court must remand this matter for proceedings consistent with

this Memorandum Opinion and Order. At this time, the Court offers no opinion as to the other alleged

bases of error in the ALJ’s decision as raised by Plaintiff. Plaintiff’s motion for summary judgment

[dkt. 16] is granted, and the Commissioner’s cross-motion for summary judgment [dkt. 28] is denied.


ENTERED: 5/31/2019



_________________________________
U.S. Magistrate Judge, Susan E. Cox




                                                  16
